                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF OKLAHOMA

CHRISTIAN XAVIER HARRIS,                       )
                                               )
       Petitioner,                             )
                                               )
v.                                             )          Case No. CIV-19-530-J
                                               )
JAMES YATES, Warden,                           )
Davis Correctional Facility,                   )
                                               )
       Respondent.                             )

                                        JUDGMENT

       Pursuant to the Order filed separately this same date, Petitioner’s Petition for Writ of

Habeas Corpus pursuant to 28 U.S.C. § 2254 is DENIED and judgment is entered in favor of

Respondent.

       ENTERED this 22nd day of January, 2020.
